NO. 07-07-0507-CR
Â 
IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JANUARY 11, 2008

______________________________


ROBERT JOSEPH LEJEUNE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

NO. 99269-M; HONORABLE JOHN STEVENS, JUDGE

_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


MEMORANDUM OPINION


Â Â Â Â Â Â Â Â Â Â Appellant, Robert Joseph LeJeune, acting pro se, has filed with this Court a Petition
for Acquittal and Arrest of Judgment pertaining to the judgment entered against him in
Cause No. 99269-M, filed in the Criminal District Court in and for Jefferson County, Texas. 
Finding that we lack jurisdiction to consider this matter, we dismiss for want of jurisdiction.
Â Â Â Â Â Â Â Â Â Â This Court is obligated to determine, sua sponte, its jurisdiction to entertain an
appeal.  State v. Roberts, 940 S.W.2d 655, 657 (Tex.Crim.App. 1996) overruled on other
grounds, State v. Medrano, 67 S.W.3d 892, 901-03 (Tex.Crim.App. 2002); Olivo v. State,
918 S.W.2d 519, 523 (Tex.Crim.App. 1996).  This Courtâs appellate jurisdiction is generally
limited to cases appealed from trial courts in our district.  Tex. Govât Code Ann.  Â§22.201
(Vernon 2004).
  Jefferson County is not within this Courtâs district.  See id. at (h).
Â Â Â Â Â Â Â Â Â Â Although not a part of Appellantâs petition, this Court has determined that the
judgment in question is the subject of an appeal pending before the 9th Court of Appeals
as Cause No. 09-07-00408-CR, styled Robert Joseph LeJeune v. The State of Texas.  As
of this date, an Anders brief has been filed, but no judgment has been rendered. 
Appellantâs prayer seeks to have this Court âreview the defendantâs Petition for Acquittal
and Arrest of Judgment and render an opinion of acquittal of defendantâs conviction.â
Â Â Â Â Â Â Â Â Â Â Appellant relies upon Rule 17.1 of the Texas Rules of Appellate Procedure, which
concerns instances in which a court of appeals is unable to take immediate action, and
Rule 17.2, providing for action by âthe nearest court of appeals that is able to take
immediate action,â as a basis for maintaining that this Court has jurisdiction to review this
matter.  Appellant, relying upon his incorrect reading of Rule 19.1, postulates that the
plenary power of the 9th Court of Appeals expired 60 days after entry of the trial courtâs
judgment.  Appellant further maintains that because the 9th Court of Appeals did not take
action within that period of time, it was unable to take immediate action.  Not only has
Appellant failed to grasp the distinction between the trial courtâs judgment and the
judgment of the Court of Appeals, Appellant has provided no explanation how, given the
distance between the 9th Court of Appeals in Beaumont and the 7th Court of Appeals in
Amarillo, this Court could be considered âthe nearest available court of appeals.â  Because
the 9th Court of Appeals has jurisdiction of this appeal, absent a valid transfer to this Court,
we have no jurisdiction to consider Appellantâs request, and nothing in the documents
Appellant has filed demonstrates we otherwise have authority to grant any relief he seeks. 
See Olivo, 918 S.W.2d at 522-23.
Â Â Â Â Â Â Â Â Â Â Accordingly, we dismiss this appeal for want of jurisdiction.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Patrick A. Pirtle
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice

Â 
Â 




se" Priority="68" SemiHidden="false"
   UnhideWhenUsed="false" Name="Medium Grid 2 Accent 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







                               NO. 07-10-0294-CR
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IN
THE COURT OF APPEALS
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FOR
THE SEVENTH DISTRICT OF TEXAS
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AT
AMARILLO
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PANEL
D
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AUGUST
4, 2010
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  JAMES
RICHARD DOWNS,
Â 
Appellant
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  v.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  THE STATE OF TEXAS,
Â 
Appellee
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _________________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FROM
THE 43rd DISTRICT COURT OF PARKER COUNTY;
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  NO.
CR09-0578; HON. DON CHRESTMAN, PRESIDING
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  On
Motion to Dismiss
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _______________________________
Â 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
Appellant James Richard Downs, by and through his
attorney, has filed a motion to dismiss his appeal because he no longer desires
to prosecute it.Â  Without passing on the
merits of the case, we grant the motion to dismiss pursuant to Texas Rule of
Appellate Procedure 42.2(a) and
dismiss the appeal.Â  Having dismissed the
appeal at appellant=s request, no motion for rehearing
will be entertained, and our mandate will issue forthwith.
Â 
Do
not publish.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Per
CuriamÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â